15‐1002 
United Brotherhood of Carpenters v. Tappan Zee Constructors, LLC 
                                            
                     UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                  ______________                          
                                            
                                August Term, 2015 
                                            
            (Argued: August 19, 2015          Decided: October 20, 2015) 
                                            
                                Docket No. 15‐1002 
                                    ____________                          
                                            
                 UNITED BROTHERHOOD OF CARPENTERS  
                          AND JOINERS OF AMERICA, 
                                            
                                                               Petitioner‐Appellant, 
 
                                         ‐v.‐  
                                            
                      TAPPAN ZEE CONSTRUCTORS, LLC, 
                                            
                                                                Respondent‐Appellee. 
 
                                  ______________ 
 
Before: 
                        RAGGI AND WESLEY, Circuit Judges.1 
                                            
                                  ______________ 

1 Judge Cabranes was initially assigned to this matter and subsequently recused 
himself.  Pursuant to this Court’s Internal Operating Procedure E, after a matter has 
been assigned to a three‐judge panel, if for any reason a panel judge ceases to 
participate in consideration of the matter, the two remaining judges may decide the 
matter if they agree. 

                                              
       Appellant United Brotherhood of Carpenters and Joiners of America, on 
behalf of itself and local unions Dockbuilders Local 1556 and Carpenters Local 
279, appeals from a judgment entered on March 31, 2015, in the United States 
District Court for the Southern District of New York (Carter, J.).  Before the 
District Court, Appellant sought (1) enforcement of an initial arbitration award 
issued on May 4, 2014; and (2) vacatur of a subsequent award issued on May 13, 
2014.  Appellee cross‐petitioned seeking enforcement of the award issued on 
May 13, 2014.  We hold that, absent any provision in the arbitration agreement to 
the contrary, the arbitrator had the authority to determine that he could issue a 
second decision reaching a result directly contrary to the earlier award.  We 
therefore AFFIRM the District Court’s judgment denying the Appellant’s petition 
and granting the Appellee’s cross‐petition.   
                               
                                JAMES M. MURPHY, DeCarlo & Shanley, Los Angeles, 
                                CA (Daniel M. Shanley, Spivak Lipton LLP, New York, 
                                NY, on the brief), for Petitioner‐Appellant United 
                                Brotherhood of Carpenters and Joiners of America.  
                                 
                                WILLIS J. GOLDSMITH (Joshua Grossman, on the brief), 
                                Jones Day, New York, NY, for Respondent‐Appellee 
                                Tappan Zee Constructors, LLC. 
                                 
                                        ______________ 
                                                  
WESLEY, Circuit Judge: 

      This case arises from the disputed assignment of certain construction work 

on the Tappan Zee Hudson River Crossing Project (the “Project”) to replace the 

Tappan Zee Bridge across the Hudson River in New York.  The work is governed 

by the New York State Thruway Authority Project Labor Agreement Covering 




                                         2 
the Tappan Zee Hudson River Crossing Project (the “Project Labor Agreement” 

or “PLA”).   

      Appellee Tappan Zee Constructors, LLC (“TZC”) was awarded the 

contract to design and build the Project on December 17, 2012.  After winning the 

contract, TZC divided assignments for three different categories of formwork 

between two local unions, Dockbuilders Local 1556 (“Dockbuilders”) and 

Carpenters Local 279 (“Carpenters”), both of which are represented by the 

Appellant, an umbrella labor organization called the United Brotherhood of 

Carpenters and Joiners of America (“UBC”).  The Dockbuilders were assigned 

the “formwork, up to and including the pile caps” (“pile formwork”).  Joint App. 

133.  The Carpenters were assigned the “formwork from the top of the pile caps 

up to and including the pier caps” (“pier formwork”) and the “formwork for all 

columns including the main span tower forms” (“column formwork”).  Id.

      The Dockbuilders disputed the assignment of the pier and column 

formwork to the Carpenters.  Pursuant to Article 10, Section 3 of the PLA, all 

jurisdictional disputes on the Project are resolved under the National Plan for the 

Settlement of Jurisdictional Disputes in the Construction Industry (the “Plan”), 

the purpose of which is to expeditiously resolve disputes over construction work 




                                         3 
assignments without strikes, work stoppages, or other disruptions.  In 

accordance with the Plan, UBC submitted the dispute over the assignment of the 

pier and column formwork to the Plan Administrator on January 13, 2014.  The 

following day, UBC requested and the Plan Administrator agreed to hold in 

abeyance any action on the dispute while the unions discussed settlement. 

      During settlement negotiations, the Dockbuilders and the Carpenters 

agreed that both the pier and column formwork should be assigned to the 

Dockbuilders.  UBC informed TZC of this agreement on April 7, 2014, and on 

April 14, 2014, the Plan Administrator accordingly directed TZC to reassign the 

pier and column formwork from the Carpenters to the Dockbuilders.   

      TZC opposed the unions’ settlement agreement.  The Dockbuilders’ hourly 

rate of $92.47 is considerably higher than the Carpenters’ hourly rate of $70.11; 

reassignment of the pier and column formwork thus would cause the cost of the 

Project to increase by a total of nearly $7.3 million.  Pursuant to the PLA, any 

jurisdictional dispute that remains unresolved by initial meetings “shall proceed 

to final and binding arbitration in accordance with the principles and procedures 

set forth in the rules of the Plan.”  Joint App. 109 (PLA Art. 10, Sec. 3(C)).  

Adhering to PLA procedure, TZC informed the Plan Administrator on April 15, 




                                           4 
2014 that it disagreed with the proposed reassignment and requested that the 

dispute be submitted to arbitration.  J.J. Pierson was designated arbitrator of the 

dispute under the Plan and conducted a hearing on April 28, 2014. 

      Pursuant to the Plan, in resolving a jurisdictional dispute such as the one 

here, an arbitrator is required to address three criteria: (a) “whether a previous 

agreement of record or applicable agreement . . . governs”; (b) “if the Arbitrator 

finds that the dispute is not covered by an appropriate or applicable agreement 

. . . he shall then consider the established trade practice in the industry and 

prevailing practice in the locality”; and (c) “if none of the above criteria is found 

to exist, the Arbitrator shall then consider that because efficiency, cost or 

continuity and good management are essential to the well being of the industry, 

the interests of the consumer or the past practices of the employer shall not be 

ignored.”  Joint App. 61 (Plan Art. 5, Sec. 8).  An arbitrator must “set forth the 

basis for his decision and . . . explain his findings regarding the applicability of” 

these three criteria.  Joint App. at 62 (Plan Art. 5, Sec. 8).  Article 10, Section 3(D) 

of the PLA required Pierson to “render a short‐form decision within 5 days of the 

hearing based upon the evidence submitted at the hearing, with a written 




                                            5 
decision to follow within 30 days of the close of the hearing.”  Joint App. 110 

(PLA Art. 10, Sec. 3(D)).   

      On May 4, 2014, Arbitrator Pierson issued his short‐form award in a four‐

page decision titled “AWARD” (“May 4th Award”).  In this decision, Arbitrator 

Pierson stated that he resolved the matter on the basis of Article 5, Section 8(b) of 

the Plan.  Specifically, he found that “an established trade practice in the 

industry and prevailing practice in the locality” required assignment of the 

disputed formwork to the Dockbuilders.  Joint App. 20.  On May 5, 2014, the Plan 

Administrator forwarded the decision to the parties under a transmittal letter 

enclosing “a copy of Arbitrator Pierson’s Award” and explaining that 

“Arbitration [sic] Pierson has stated that he expects to provide his full Opinion 

soon.”  Joint App. 184. 

      On May 6, 2014, TZC notified the Plan Administrator of its intent to appeal 

the arbitrator’s decision.  The Plan Administrator responded acknowledging 

TZC’s “timely appeal from the decision of Arbitrator Pierson” and granting 

TZC’s request to “hold the appeal in abeyance pending the receipt of Arbitrator 

Pierson’s full decision.”  Joint App. 200. 




                                          6 
      On May 13, 2014, Arbitrator Pierson issued a twelve‐page decision titled 

“OPINION and AWARD” (“May 13th Award”).  In direct contradiction to the 

May 4th Award, Arbitrator Pierson concluded that “no established trade practice 

nor prevailing practice in the locality” governed assignment of the disputed 

formwork.  Joint App. 32 (emphasis in original).  Thus, the dispute could not be 

resolved based on the criteria set forth in Article 5, Section 8(b) of the Plan, and 

Arbitrator Pierson proceeded to consider the criteria under Section 8(c).  

Pursuant to Section 8(c), he concluded that TZC properly assigned the disputed 

formwork to the Carpenters based on the potential savings of more than $7 

million.  Accordingly, Arbitrator Pierson assigned the disputed formwork to the 

Carpenters, not the Dockbuilders.   

      Arbitrator Pierson’s later decision set out the basis for his authority to 

change his mind between the May 4th Award and the May 13th Award: 

      [A]n  arbitrator  is  vested  with  confined  authority  under  the 
      provisions  of  the  Plan  and  the  controlling  criteria  of  Article  V, 
      Section 8.  The stated criteria does [sic] not conflict with the letter or 
      spirit of Article 10, Section 3 of the present PLA.  As recognized, the 
      criteria track each other. 
       
      Likewise,  as  both  the  administrative  procedures  and  contract 
      language  direct,  once  the  parties  proceed  to  a  final  and  binding 
      arbitration, the Arbitrator is required to render a short‐form decision 
      within  five  (5)  days  of  the  hearing  and,  thereafter,  follow  with  a 



                                            7 
      written  decision,  based  on  the  evidence  submitted  at  the  hearing, 
      within thirty (30) days. 
 
Joint App. 28.  Arbitrator Pierson explained that the May 4th Award, which 

resolved the dispute in favor of the Dockbuilders on the basis of an established 

trade practice under Article 5, Section 8(b) of the Plan, was “not fully considered 

at the time” and “hasty, as further review of the evidentiary record revealed.”  

Joint App. 28–29.  In particular, in making that short‐form decision he failed to 

consider a prior arbitration decision in which he determined that there was no 

established trade practice in the industry for such formwork.  Id. at 30.  With the 

absence of an established trade practice duly considered, Arbitrator Pierson 

concluded that the cost efficiency of assigning the work to the Carpenters 

supported resolving the dispute in favor of TZC.   

      The Plan Administrator forwarded the May 13th Award to the parties 

under a transmittal letter referring to the decision as “Arbitrator Pierson’s full 

opinion and award.”  Joint App. 204.  UBC did not appeal, but instead brought 

an action on May 22, 2014 in the Southern District of New York seeking to 

enforce the May 4th Award and vacate the May 13th Award, arguing that the 




                                          8 
arbitrator was without authority to alter the May 4th Award.2  TZC answered 

and cross‐petitioned to confirm the May 13th Award.  On March 25, 2015, the 

District Court issued a Memorandum and Order denying UBC’s petition and 

granting the cross‐petition.  The District Court found that the dispute was 

governed by the PLA Article 10, Section 3 requirement that the arbitrator issue a 

short‐form decision within 5 days of the hearing and a written decision within 

30.  In light of this requirement, the District Court concluded the May 4th Award 

“was not final” and that Arbitrator Pierson “did not exceed his authority by 

issuing the May 13th Award.”  Joint App. 261.  Judgment was entered on March 

31, 2015; UBC timely appealed. 

                                      DISCUSSION3 

       Arbitration is fundamentally “a matter of contract.”  Am. Exp. Co. v. Italian 

Colors Rest., 133 S. Ct. 2304, 2309 (2013).  “The scope of an arbitrator’s authority 

thus ‘generally depends on the intention of the parties to an arbitration, and is 

determined by the agreement or submission.’” ReliaStar Life Ins. Co. of N.Y. v. 

EMC Nat’l Life Co., 564 F.3d 81, 85 (2d Cir. 2009) (quoting Synergy Gas Co. v. Sasso, 

2 Because grounds for an appeal are extremely limited under the Plan and the Rules, 
UBC’s attempt to appeal would have been futile.     
3 In analyzing a district court’s decision to confirm or vacate an arbitration award, we 

review legal rulings de novo and factual findings for clear error.  ReliaStar Life Ins. Co. of 
New York v. EMC Natʹl Life Co., 564 F.3d 81, 85 (2d Cir. 2009).   

                                               9 
853 F.2d 59, 63–64 (2d Cir. 1988)).  “[C]ourts must rigorously enforce arbitration 

agreements according to their terms, including terms that specify with whom 

[the parties] choose to arbitrate their disputes and the rules under which that 

arbitration will be conducted.”  Am. Exp. Co., 133 S. Ct. at 2309 (alteration in 

original) (emphasis omitted) (citations and internal quotation marks omitted).  

Thus, our principal inquiry is “whether the arbitrator’s award draws its essence 

from the agreement to arbitrate.”  ReliaStar, 564 F.3d at 85 (internal quotation 

marks omitted).  “We will not reverse an arbitral award that draws its essence 

from the agreement, even if it contains factual errors or erroneous interpretations 

of contract provisions.”  First Nat’l Supermarkets, Inc. v. Retail, Wholesale & Chain 

Store Food Emps. Union Local 338, 118 F.3d 892, 896 (2d Cir. 1997). 

      “A court’s review of an arbitration award is . . . severely limited so as not 

to frustrate the twin goals of arbitration, namely, settling disputes efficiently and 

avoiding long and expensive litigation.”  Scandinavian Reinsurance Co. v. Saint 

Paul Fire & Marine Ins. Co., 668 F.3d 60, 71–72 (2d Cir. 2012) (citations and internal 

quotation marks omitted).  “[A]s long as the arbitrator is even arguably 

construing or applying the contract and acting within the scope of his authority, 

that a court is convinced he committed serious error does not suffice to overturn 




                                          10 
his decision.”  United Paperworkers Intʹl Union v. Misco, Inc., 484 U.S. 29, 38 (1987).  

“Under our heightened standard of deference, vacatur for manifest disregard of 

a commercial contract is appropriate only if the arbitral award contradicts an 

express and unambiguous term of the contract or if the award so far departs 

from the terms of the agreement that it is not even arguably derived from the 

contract.”  Westerbeke Corp. v. Daihatsu Motor Co., 304 F.3d 200, 222 (2d Cir. 2002).  

This judicial deference reflects the principle that “[t]he remedy for unduly broad 

arbitral powers is not judicial intervention: it is for the parties to draft their 

agreement to reflect the scope of power they would like their arbitrator to 

exercise.”  T.Co Metals, LLC v. Dempsey Pipe & Supply, Inc., 592 F.3d 329, 345 (2d 

Cir. 2010). 

       Applying these principles to this case, we conclude that we must defer to 

the arbitrator’s interpretation of Article 10, Section 3(D) of the PLA as allowing 

him to alter the short‐form award when rendering his written opinion.  This 

court has consistently accorded deference to an arbitrator’s interpretation of a 

contract where, as here, it appears that the parties intended to submit that issue 

to him.  In T.Co Metals, we deferred to an arbitrator’s interpretation of an 

agreement provision permitting him to correct clerical and computational errors 




                                           11 
in awards, as allowing him to reconsider a previous award and make revisions 

that went beyond the computational.  592 F.3d at 346.  In Jock v. Sterling Jewelers, 

Inc., we concluded that the arbitrator did not exceed her authority in determining 

that she could authorize plaintiffs to seek class certification, despite the lack of 

any express provision in the agreement authorizing that action.  646 F.3d 113, 124 

(2d Cir. 2011).  In Local 1199, Drug, Hosp. & Health Care Employees Union, RWDSU, 

AFL‐CIO v. Brooks Drug Co., we analyzed not whether the arbitrator accurately 

interpreted the contract clause at issue, but instead whether the arbitrator’s 

interpretation of that clause was consistent with the authority granted him by the 

arbitration agreement.  956 F.2d 22, 26 (2d Cir. 1992).  We noted in Local 1199 that 

“[o]ur task is to determine whether the arbitrator interpreted an arguably 

ambiguous contractual provision in light of the intent of the parties, or merely 

administered his own brand of justice in contradiction of the clearly expressed 

language of the contract.”  Id.  

      The parties here do not dispute that the PLA required Arbitrator Pierson to 

issue two decisions.  Article 10, Section 3(D) of the PLA provides that “[t]he 

Arbitrator shall render a short‐form decision within 5 days of the hearing based 

upon the evidence submitted at the hearing, with a written decision to follow 




                                          12 
within 30 days of the close of hearing.”  Joint App. 110.  The provision is 

arguably ambiguous, and each party urges us to accept one of two competing 

interpretations that would support their respective arguments.  TZC reads 

Article 10, Section 3(D) as “expressly authoriz[ing] an arbitrator to issue a 

preliminary decision . . . to be followed by a final written decision.”  Appellee Br. 

16.  UBC bristles at TZC’s use of the terms “final” and “preliminary” and argues 

that “short‐form” as used in this provision means “an abbreviated version of the 

same thing.”  Appellant Br. 11; Reply Br. at 4–5.  UBC contends further that 

Arbitrator Pierson became functus officio and thereby lost his authority to act after 

issuing his first decision.  See Appellant Br. 20 (citing Ottley v. Schwartzberg, 819 

F.2d 373, 376 (2d Cir. 1987) (stating that “as a general rule, once an [arbitrator] 

decides the submitted issues, [he] becomes functus officio and lacks any further 

power to act” (internal quotation marks omitted))). 

      Under our precedent discussed above, however, our task is not to adopt 

either party’s interpretation or to craft our own.  Rather, our task is to determine 

whether “the arbitrator is even arguably construing or applying the contract and 

acting within the scope of his authority.”  ReliaStar, 564 F.3d at 86 (quoting United 

Paperworkers, 484 U.S. at 38).  Here, the May 13th Award makes clear that 




                                          13 
Arbitrator Pierson was construing Article 10, Section 3(D) of the PLA and Article 

5, Section 8 of the Plan in reaching a different conclusion than that reached in his 

May 4th Award: he recited his obligation under Section 3(D) to render both a 

short‐form decision and a later written decision, as well as his obligation to 

consider fully the three criteria set forth in Section 8.  It was because he 

concluded that he had initially failed to consider certain evidence under the 

Section 8 criteria that he rendered a written decision different from his short‐

form decision.  

      Notably, the PLA does not define the term “short‐form,” nor does it 

specifically require that the second decision echo the result of the first.  Absent 

any such definitions or provisions, Arbitrator Pierson had the authority to 

interpret Article 10, Section 3(D) as allowing him to change or alter the first 

award in order to ensure full consideration of the three criteria required under 

Article 5, Section 8 of the Plan.  While the ultimate result was perhaps a bit 

unusual, it was not a declaration of the arbitrator’s “own brand of justice in 

contradiction of the clearly expressed language of the contract.”  Local 1199, 956 

F.2d at 26; see also Westerbeke, 304 F.3d at 222 (“Under our heightened standard of 

deference, vacatur for manifest disregard of a commercial contract is appropriate 




                                          14 
only if the arbitral award contradicts an express and unambiguous term of the 

contract or if the award so far departs from the terms of the agreement that it is 

not even arguably derived from the contract.”). 

      In urging otherwise, UBC contends that this court should not afford 

deference to the arbitrator’s interpretation of Article 10, Section 3(D) because 

neither party submitted the issue of the scope of this section to the arbitrator by 

requesting that he reverse his short‐form decision.  We are not persuaded.  As 

explained in T.Co Metals, in determining the “level of deference” to which an 

arbitrator’s contract interpretation is entitled, a court considers whether the 

parties intended to submit the issue to an arbitrator, or whether the issue is one 

for which the court applies a presumption in favor of or against arbitration.  T.Co 

Metals, 592 F.3d at 344 (concluding that parties evinced “clear . . . intent to submit 

the question to the arbitrator” by requesting that arbitrator amend original 

award).  Here, it is undisputed that the parties submitted the jurisdictional 

dispute regarding formwork to the arbitrator to be resolved pursuant to the 

procedures set forth in the Plan and the PLA, the latter of which explicitly 

required him to issue two separate decisions.  To the extent resolution of the 




                                          15 
dispute required the arbitrator to interpret that provision of the PLA, this 

interpretive issue was part of the larger dispute submitted to the arbitrator.   

      Moreover, there is no contention here that the scope of Article 10, Section 

3(D) is the type of “gateway” question that the parties intended a court, rather 

than an arbitrator, to decide.  See First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 

943 (1995) (stating that if parties intended court to decide question of 

arbitrability, court should not afford arbitrator’s decision “considerable leeway” 

but should rather review issue “independently”); accord Oxford Health Plans LLC 

v. Sutter, 133 S. Ct. 2064, 2068 n.2 (2013) (explaining that “certain gateway 

matters, such as whether parties have a valid arbitration agreement at all or 

whether a concededly binding arbitration clause applies to a certain type of 

controversy . . . are presumptively for courts to decide,” and an arbitrator’s 

determination of those matters is therefore subject to de novo review).  The 

arbitrator’s interpretation of the PLA is therefore entitled to deference. 

      Finally, UBC’s argument that Arbitrator Pierson became functus officio after 

issuing his first decision is unavailing.  The parties contractually agreed in 

Article 10, Section 3(D) that the arbitrator would issue two decisions.  “The 

functus officio doctrine dictates that, once arbitrators have fully exercised their 




                                           16 
authority to adjudicate the issues submitted to them, their authority over those 

questions is ended, and the arbitrators have no further authority, absent 

agreement by the parties, to redetermine th[ose] issue[s].”  T.Co Metals, 592 F.3d 

at 342 (alterations in original) (internal quotation marks omitted).  Arbitrator 

Pierson could not possibly have been functus officio before he “fully exercised 

[his] authority to adjudicate the issues submitted to [him]” by fulfilling the 

parties’ agreed‐upon requirement that he issue a second decision.   

                                  CONCLUSION 

      Because we must defer to the arbitrator’s interpretation of the rules by 

which the parties agreed the arbitration would be conducted, and because the 

arbitrator interpreted the rules as allowing him to fashion the second decision as 

he saw fit, the order of the District Court confirming the May 13th Award and 

vacating the May 4th Award is AFFIRMED. 




                                         17